Fourth Court of Appeals
                                      San Antonio, Texas
                                             June 16, 2016

                                         No. 04-15-00473-CV

    TEXAS DEPARTMENT OF INSURANCE—Division of Workers’ Compensation and
               Commissioner Ryan Brannan, in his official capacity,
                                 Appellants

                                                  v.

                                         Dale BRUMFIELD,
                                              Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-07374
                               Honorable Larry Noll, Judge Presiding


                                            ORDER
Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

           The panel has considered appellee’s motion for rehearing. The motion is DENIED.


                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court